UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7213



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DOMINGO NOLBERTO PENA,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-132, CA-00-1693-AM)


Submitted:   October 4, 2001                 Decided:   October 15, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Domingo Nolberto Pena, Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, James L. Trump, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Domingo Nolberto Pena seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2255

(Supp. 2001). We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See United States v. Pena, Nos. CR-98-132;

CA-00-1693-AM (E.D. Va. May 16, 2001). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                  2